DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner hereby withdraws the restriction requirement of 09 MAR 2021.
Examiner provides herewith a new restriction requirement.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to methods of depositing a dielectric material, classified in C23C 16/45536.
II. Claim 20, drawn to a non-transitory computer readable storage medium, classified in G11B 23/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the invention of Group I can be practiced e.g. by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
Separate classification shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), a different field of search is shown, even though the two are classified together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alan Taboada on 25 AUG 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
In response to Applicant’s traverse regarding the previous restriction requirement:  The traversal is on the ground(s) that Examiner has not established a serious search and examination burden if all claims are examined together.  This is not found persuasive because Examiner has identified separate classifications for each of the inventions.  Separate classification shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also shows a separate field of search.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue ‘150 (U.S. PGPub 2016/0276150) in view of Nemani ‘758 (U.S. PGPub 2016/0194758).
Claim 1 – Xue ‘150 teaches a method of depositing a dielectric material (PG 0023, deposited material may suitably be dielectric material) comprising:
(a) providing a first gas into a processing chamber having a substrate disposed therein (PG 0018, process chamber; PG 0019, substrate disposed in process chamber; PG 0026, first precursor);
(b) forming a first remote plasma (PG 0025, remote plasma source) comprising first radicals (PG 0023, reactive species; PG 0024, generated from reactive species precursor via plasma) in a remote plasma source (PG 0025) and delivering the first radicals to an interior processing region in the processing chamber (PG 0025, remote plasma generated and directed into the processing chamber) to form a layer of dielectric material (PG 0023, dielectric material is a known deposition choice) in an opening in a material layer disposed (PG 0020, the substrate is a substrate having a feature, said feature being optionally formed in a first dielectric layer already present on the substrate; PG 0021, the feature may be an opening with an aspect ratio of about 5:1 or more) on the substrate in a presence of the first gas mixture and the first radicals (PG 0023);
(c) terminating the first remote plasma (PG 0026, first precursor may be introduced after introduction of reactive species precursor; PG 0039, application of separate plasmas may be alternate) and applying a first RF bias power to the processing chamber to form a first bias plasma (PG 0056, the second plasma may be generated from RF power coupled to the pedestal; this forms a bias plasma);
(d) contacting the layer of dielectric material with the first bias plasma to form a first treated layer of dielectric material (PG 0030); and
(e) subsequently forming a second remote plasma comprising second radicals in the remote plasma source and delivering the second radicals to the interior processing region in the processing chamber in a presence of a second gas mixture while applying a second RF bias power to the processing chamber to form a second bias plasma, wherein the second radicals and second bias plasma contact the first treated layer of dielectric material (PG 0024-0025 as above for a second application of material; PG 0043 discloses an embodiment where certain cycles are alternate deposition and treatment while other cycles are combination deposition and treatment).  
Xue ‘150 does not teach or suggest the following limitations of Claim 1:
Wherein the first gas is a first gas mixture (Xue ‘150 teaches that the silicon precursor is introduced alone at PG 0026).
Wherein the second treatment is to increase a hydrophobicity or a viscosity of the first treated layer of dielectric material (Xue ‘150 teaches control of flowability of the deposited material by control of plasma power at PG 0028, but does not teach a relationship between how the plasma power is adjusted and how the flowability is affected).
Nemani ‘758 teaches methods and apparatuses for forming flowable CVD films (Abstract) intended for high aspect ratio gap fill applications (Abstract).  The methods are applicable to an assortment of silicon containing films (PG 0031).  Nemani ‘758 exemplifies silicon oxide formation at PG 0024 -0030 and teaches separate introduction of silicon and oxygen sources (PG 0024, 0025, 0027); the oxygen source may also include generated oxygen radicals (PG 0027, via e.g. remote plasma activation).  Both the silicon source and the oxygen source 
Claim 2 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, further comprising: repeating (a) through (e) until the first treated layer of dielectric material has a predetermined thickness (Xue ‘150 PG 0047). 
Claim 5 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein the first gas mixture and the second gas mixture comprises silicon-containing gas, argon, helium, and ammonia at a temperature of minus 20 degrees Celsius to 90 degrees Celsius (Xue ‘150 PG 0024, argon, helium, and ammonia; Xue ‘150 PG 0026, silicon-containing precursor; Xue ‘150 PG 0027, the reactive species gases and silicon-containing precursor mix in the chamber; Xue ‘150 PG 0028, chamber temperature of -10 degrees Celsius). 
Claim 6 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein (e) comprises contacting the first treated layer of dielectric material with the second radicals and second RF bias plasma for about 5 seconds (Xue ‘150 / Nemani ‘758 does not disclose specific treatment intervals.  Xue ‘150 teaches that the time interval of treatment is to be selected to be sufficient to treat all, or substantially all, of the layer of material (e.g. PG 0039).  This shows that the treatment time is result-effective with regards to the level of treatment of the deposited material.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a time of plasma treatment sufficient to suitably treat the deposited material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 7 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein the second gas mixture comprises argon, helium, and ammonia at a temperature of minus 
Claim 8 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein the second remote plasma is formed prior to applying a second RF bias power to the processing chamber (It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(C).). 
Claim 9 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein forming the first remote plasma further comprises: forming the first remote plasma for a predetermined period of time; and terminating the first remote plasma prior to applying a first RF bias power (Xue ‘150 PG 0039). 
Claim 10 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein the first gas mixture and second gas mixture comprises a precursor gas supplied through a side of the processing chamber to the interior processing region (Xue ‘150 PG 0026, first 
Claim 11 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein the first gas mixture and second gas mixture comprises a second gas supplied through the remote plasma source to the interior processing region (Xue ‘150 PG 0024-0025). 
Claim 12 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein the first gas mixture and second gas mixture comprises one or more gases is selected from a group consisting of silicon933510_130PATENTAttorney Docket No.: 44017284US01 containing gas, nitrogen containing gas, and inert gas (Xue ‘150 PG 0026, silicon containing precursor; Xue ‘150 PG 0024, nitrogen-containing gases e.g. ammonia and inert gases e.g. argon and/or helium).
Claim 13 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein the first gas mixture and second gas mixture comprises at least argon (Ar), helium (He), ammonia (NH3), hydrogen (H2), and nitrogen (N2) (Xue ‘150 PG 0024, reactive species gas mixture may comprise alternatively or additionally argon, helium, ammonia, hydrogen, and nitrogen). 
Claim 14 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, wherein the first treated layer of dielectric material is a silicon nitride layer, or silicon carbide layer (Xue ‘150 PG 0023 and Nemani ‘758 PG 0031, silicon carbide and silicon nitride are both taught). 
Claim 15 – Xue ‘150 / Nemani ‘758 teaches the method of claim 1, further comprising:
maintaining a substrate temperature between about -20 degrees Celsius to about 90 degrees Celsius (Xue ‘150 PG 0028, substrate may be held between 30 prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the substrate temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).). 
Claim 16 – Xue ‘150 teaches a method for forming a dielectric material (PG 0023, deposited material may suitably be dielectric material) comprising:
filling an opening having an aspect ratio greater than 5 on a substrate (PG 0020, the substrate is a substrate having a feature, said feature being optionally formed in a first dielectric layer already present on the substrate; PG 0021, the feature may be an opening with an aspect ratio of about 5:1 or more) with a dielectric material (PG 0023, dielectric material is a known deposition choice) formed from sequentially applying a first remote plasma (PG 0025, remote plasma source), a first bias plasma (PG 0026, first precursor may be introduced after introduction of reactive species precursor; PG 0039, application of separate plasmas may be alternate; PG 0056, the second plasma may be generated from RF power coupled to the pedestal; this forms a bias plasma), and a second remote plasma in combination with a second bias plasma (PG 0024-0025 as above for a second application of material; PG 0043 discloses an embodiment where certain cycles are alternate deposition and treatment while other cycles are combination deposition and treatment) to an interior processing region of a processing chamber where the substrate is disposed (PG 0018, process chamber; PG 0019, substrate disposed in process chamber).
Xue ‘150 does not teach or suggest wherein the process increases at least a flowability or a hydrophobicity of the first treated layer of dielectric material (Xue 
Nemani ‘758 teaches methods and apparatuses for forming flowable CVD films (Abstract) intended for high aspect ratio gap fill applications (Abstract).  The methods are applicable to an assortment of silicon containing films (PG 0031).  Nemani ‘758 exemplifies silicon oxide formation at PG 0024 -0030 and teaches separate introduction of silicon and oxygen sources (PG 0024, 0025, 0027); the oxygen source may also include generated oxygen radicals (PG 0027, via e.g. remote plasma activation).  Both the silicon source and the oxygen source may comprise carrier gases (PG 0027).  Nemani ‘758 further teaches that control of the plasma power controls the flowability, or lack thereof, of the deposited dielectric film (PG 0023).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 to include carrier gas with its silicon precursor as suggested by Nemani ‘758, as both references want to form flowable CVD films comprising silicon and Nemani ‘758 teaches that silicon precursor compositions comprising carrier gases are suitable for the formation of flowable CVD films comprising silicon.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 to control plasma processing power such that controlled levels of flowability and conformality are obtained as suggested by Nemani ‘758, as Xue ‘150 wants to form flowable CVD films and teaches that plasma power can affect flowability and Nemani ‘758 wants to form flowable CVD films and teaches 
Claim 17 – Xue ‘150 / Nemani ‘758 teaches the method of claim 16, wherein the dielectric material is a silicon nitride layer or silicon carbide layer (Xue ’150 PG 0023, deposited material may be either silicon carbide or silicon nitride; Nemani ‘758 PG 0031, while silicon oxide is exemplified the principles are applicable to e.g. silicon nitride and silicon carbide as well).  
Claim 18 – Xue ‘150 / Nemani ‘758 teaches the method of claim 16, wherein the opening is filled with dielectric material from a bottom to a top (Xue ‘150 PG 0027, flowable material used to flow down into trenches; Xue ‘150 PG 0047, deposition cycle can be repeated until a desired material thickness e.g. a filled feature is obtained).  
Claim 19 – Xue ‘150 / Nemani ‘758 teaches the method of claim 16, wherein the opening is filled with a plurality of layers of dielectric material to a predetermined thickness (Xue ‘150 PG 0047).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xue ‘150 / Nemani ‘758 as applied to claim 1 above, and further in view of Kobrin ‘809 (U.S. PGPub 2005/0271809).
Claim 3 – Xue ‘150 / Nemani ‘758 teach the method of Claim 1, but do not teach or suggest wherein contacting the layer of dielectric material with the first bias plasma to form a first treated layer of dielectric material lowers a hydrophobicity of the first treated layer of dielectric material, wherein the first treated layer of dielectric material has a contact angle below 90 degrees when contacted with water. 
Xue ‘150 and Nemani ‘758 both contemplate silicon oxide formation for use in semiconductor applications (Xue ‘150 PG 0003 and 0023, Nemani ‘758 PG 0002 and 0031).
Kobrin ‘809 is drawn to the formation of silicon-containing coatings on substrates which are adhered thereto by oxide layers (Abstract), inclusive of silicon oxide (e.g. PG 0033).  The process may be repeated to increase a thickness of deposited material (PG 0035).  Kobrin ‘809 teaches that treatment of a silicon surface with an oxygen containing plasma can reduce the hydrophobicity of the surface, down to a contact angle of 10 or even 5 degrees (PG 0033).  The process of Xue ‘150 / Nemani ‘758 adheres silicon precursor to a substrate and then treats it with oxygen plasma, as discussed above.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Xue ‘150 / Nemani ‘758 to produce a desired silicon oxide film of a desired thickness as suggested by Kobrin ‘809, as Xue ‘150 / Nemani ‘758 forms silicon oxide films by treating adsorbed silicon precursor with oxygen plasma and Kobrin ‘809 teaches that this process can be repeated to form coating layers of desired thickness.  The layers formed thus are hydrophilic.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xue ‘150 / Nemani ‘758 as applied to claim 1 above, and further in view of Ramos ‘855 (U.S. PGPub 2006/0057855).
Claim 4 – Xue ‘150 / Nemani ‘758 teach the method of Claim 1, but do not teach or suggest wherein contacting the second radicals and second bias plasma with the first treated layer of dielectric material increases a hydrophobicity of the first treated layer of dielectric material, wherein the 933510_129PATENTAttorney Docket No.: 44017284US01hydrophobicity of a first surface of the first treated layer of dielectric material has a contact angle in an amount of 90 to 110 degrees when contacted with water.
Xue ‘150 and Nemani ‘758 both contemplate silicon oxide formation for use in semiconductor applications (Xue ‘150 PG 0003 and 0023, Nemani ‘758 PG 0002 and 003).
Ramos ‘855 is drawn to formation of e.g. semiconductor devices with reduced feature sizes (PG 0004) and teaches that the dielectric constant is result-effective with regards to device performance (PG 0004, lower k value mitigates RC delay).  Ramos ‘855 further teaches that adsorption of even small amounts of water can drastically increase k value of a dielectric material (PG 0004), and that this is generally undesirable in semiconductor devices.  The adsorption of water can occur on substrates which are exposed to plasma treatments (PG 0045-0046, particularly PG 0046).  Ramos ‘855 teaches treatment of silica dielectric films with a suitable plasma material comprising toughening agents to impart or restore the hydrophobicity to the film (PG 0080; PG 0078-0079 recite suitable toughening agents); Ramos ‘855 PG 0028 defines “silica” without “SiO2” specifically mentioned to be broader than silicon dioxide and encompasses films 
Xue ‘150 / Nemani ‘758 / Ramos ‘855 discloses the claimed invention except for a particular water contact angle.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a degree of hydrophobicity suitable for the desired end use of the product, since it has been held that where the general conditions of a claim are In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Examiner notes that Ramos ‘855 shows that its method is capable of providing water contact angles of ~100 degrees on an oxygen-plasma treated dielectric film (PG 0085, Table 1).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712